DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the terminal disclaimer, amendment, and response filed on 05/23/2022.
Claims 29, 31, 33, and 35 have been amended.
Claims 22, 24, 26, 30, 32, 34, and 36 have been canceled.
Claims 21, 23, 25, 27-29, 31, 33, 35, and 37-42 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21, 23, 25, 27-29, 31, 33, 35, and 37-42  are allowed.  


Examiner’s Amendment
Claim 37:
(AMENDED) The system of claim 35, wherein the first neuro-response pattern is representative of an interaction between a first frequency band of electroencephalographic data and a second frequency band of the electroencephalographic data.



Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes generating ratings predictions using neuro-response data.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d).
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 05/04/2022.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non Patent Literature:
Wayne Gramlich and Chris Phoenix.  Continuous rating system for broadcasts or recordings, by, IP.com Electronic Publication Date: August 09, 2002, The IP.COM Journal, The IP.com Prior Art Database; is considered relevant because the reference discusses several rating files can be combined in an automated or human-aided fashion to produce a final rating.
Guido Dornhege; José del R. Millán; Thilo Hinterberger; Dennis J. McFarland; Klaus-Robert Müller, "An Introduction to Brain-Computer Interfacing," in Toward Brain-Computer Interfacing , MIT Press, 2007, pp.1-25; is considered relevant because the reference discusses brain computer interfaces including discussion of EEG.
Nishina et al., "Physiological evaluation on kansei reaction caused by the different visual media," IEEE SMC'99 Conference Proceedings. 1999 IEEE International Conference on Systems, Man, and Cybernetics (Cat. No.99CH37028), 1999, pp. 348-353 vol.4, doi: 10.1109/ICSMC.1999.812426 is considered relevant because the reference discusses displaying media to subjects and conducting EEG measurement and analysis.











Foreign Art:
LEVINE BRIAN et al.  “METHOD AND SYSTEM FOR DETERMINING AUDIENCE RESPONSE TO A SENSORY STIMULUS”. (CA 2662632 A1)
MARCI CARL D et al.  “METHOD AND SYSTEM FOR PREDICTING AUDIENCE VIEWING BEHAVIOR”. (CA 2757034 A1)
LEE HANS C et al. “SYSTEMS AND METHODS PROVIDING EN MASS COLLECTION AND CENTRALIZED PROCESSING OF PHYSIOLOGICAL RESPONSES FROM VIEWERS.” (WO 2009/059246 A1)
VARAN DUANE et al. “SYSTEM FOR PROVIDING A VIRTUAL FOCUS GROUP FACILITY.” (WO 2021/154470 A1)


















Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)